Citation Nr: 0619557	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04- 42 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
NY


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Togus, Maine VA Regional Office (RO) 
that denied service connection for PTSD.

The Board also notes that the veteran was previously denied 
service connection for a claimed nervous disorder in a rating 
decision of January 1986.  The Board however finds that new 
and material evidence is not required to reopen the veteran's 
claim because the current claim is based on a new diagnosis. 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
service.

2. The veteran's claimed in-service stressful experiences 
have not been supported by credible evidence.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, which affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a letter dated October 2002, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims for service connection for PTSD, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  This letter also informed him 
to submit relevant records in his possession.  The veteran 
demonstrated his actual knowledge of the need to submit 
relevant evidence in his possession by submitting additional 
medical evidence that became available to him.

The October 2002 notice was provided prior to the September 
2003 initial decision on the claim.

The Board also notes that the veteran failed to appear for a 
scheduled hearing in October 2005.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all reported 
treatment records, and has afforded him necessary 
examinations including a VA examination in August 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
PTSD is subject to additional requirements, however.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy 
and is claiming a combat related stressor.  38 C.F.R. § 
3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible evidence that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor. 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran claims that he endured many in-
service stressors which caused his PTSD and would warrant an 
entitlement to service connection.  However, the veteran's 
service medical records do not demonstrate in-service 
stressors that would have brought about his PTSD.

The veteran's March 1976 entrance examination noted that he 
underwent psychological hospitalization from July 1972 to 
August 1972 and had also been treated for depression.  
However, the veteran stated that he was in good health and he 
was found to be qualified for active duty.

A consultation in March 1976 indicated that the veteran was 
hospitalized for five weeks as a result of an LSD dosage.  
The consultation indicated that since then, he has had no 
psychiatric treatment or complaints and his mental 
examination was unremarkable.

In March 1978, the veteran presented with complaints of 
headaches that were diagnosed as tension headaches.

In March 1980, the veteran again presented with complaints of 
recurrent headaches that were again attributed to nervousness 
and anxiety.  He indicated that these headaches had occurred 
intermittently since 1978.

In April 1980, the veteran underwent a psychiatric evaluation 
as a result of his recurrent occipital headaches.  The 
veteran related his headaches to his boredom and frustration 
from his job.  The examiner stated that no disorders of the 
veteran's mood were evident as there was no unusual behavior.  
The examiner attributed the veteran's headaches to a function 
of muscle tension in an obsessive compulsive personality with 
dimensions of rigidity and over control of emotion.

The April 1980 examination again noted that the veteran had 
undergone a two-month long psychiatric evaluation in 1972 as 
a result of an LSD overdose.  Since then, it was noted that 
there had been no recurrence of any major psychological 
disturbance.

In September 1980, the veteran was diagnosed with alcoholism 
as he experienced alcohol induced paranoia, blacked out 
frequently and had hallucinations.

In November 1980, the veteran underwent an examination for 
his discharge from active duty.  He was found qualified for 
release from active duty.

From December 1984 to January 1985, the veteran was 
hospitalized at the Northport, New York VA Medical Center 
(VAMC) for a psychiatric admission.  Again, aside from his 
hospitalization in 1972, he had no previous history of 
psychological difficulties.  He was diagnosed with atypical 
psychosis.

In September 2002, the veteran's private physician provided a 
psychiatric evaluation.  The veteran was diagnosed with PTSD 
and alcohol abuse which was in remission.  Despite the fact 
that the private physician had treated the veteran since 
August 1999, the evaluation did not indicate any stressors 
that brought about the diagnosed PTSD nor where any specific 
medical records provided.

In March 2002, at the referral of his private physician, the 
veteran was to attend the inpatient PTSD program at the 
Montrose, NY VAMC.  He did not complete the PTSD program as 
he could not get along with the Program Director.

In May 2002, he was diagnosed with PTSD and bipolar affective 
disorder as well as alcohol dependence.

In June 2002, the veteran underwent a psychology consultation 
in order to determine a current differential diagnosis.  The 
report concluded that the veteran appeared to be suffering 
from traumatic experiences that appeared to have occurred 
during his military service but it was difficult to 
objectively document these events.  He was diagnosed with 
chronic PTSD, alcohol abuse and adjustment disorder with 
mixed anxiety and depressed mood.

In September 2002, the veteran indicated that he continued to 
have PTSD as he related it to his service experiences.  

In February 2003, a progress note indicated that the veteran 
had been hospitalized for 17 months at a private facility in 
1985 after he attempted suicide.  While the veteran at times 
had been considered to be schizo-affective disorder, he 
preferred his diagnosis of PTSD.  Currently, he was diagnosed 
with PTSD and bipolar affective disorder.  He recalled many 
psychological and emotional stresses during his military 
years such as perceived injustices, unfairness, abuse and 
internal conflict.

In March 2003, he reported instances of his emotional 
stresses in the military.  As he was part of a team that 
investigated aviation incidents and accidents, he had to 
investigate an aviation accident that included the death of 
two of his friends.  It was noted that these types of 
incidents became very stressful and emotionally conflicting 
for him.  The veteran stated that at the time of these 
stressful investigations, he sought medical attention but 
could not find the help he needed.

In August 2003, the veteran underwent a VA examination to 
assess his claimed PTSD.  It was noted that while the 
examiner reviewed the claims file, the veteran declined to 
bring records from his prior hospitalization at a private 
hospital for an attempted suicide.  

The examiner indicated that the veteran's record included two 
potential stressors leading to PTSD.  The first afore 
mentioned incident involved the death of two of his friends 
in the aviation accident and the second related to the 
veteran hearing that a man that he had spoken to several days 
earlier had committed suicide.

The examiner also noted that the veteran ascribes his claimed 
PTSD to his belief that he was being followed by military 
intelligence services and that he had predicted a number of 
major events such as the first Gulf War, the World Trade 
Center attacks and the 1998 bombing of the American Embassy 
in Africa.

When reviewing the veteran's treatment records, the examiner 
noted that the veteran had been previously diagnosed with a 
number of psychiatric disorders including PTSD.  However, the 
PTSD diagnoses appeared to have been made without a detailed 
assessment of the stressor information and was not supported 
by interview data.

The examiner concluded that the veteran did not meet DSM-IV 
criteria for PTSD.  The examiner indicated that the primary 
stressor reported in the veteran's interview of his 
predicting the World Trade Center Attacks did not occur 
during his active service.  The examiner also determined that 
the veteran's symptoms and impairment in functioning were at 
least as likely as not related to a longstanding psychotic 
illness present prior to his enlistment that was periodically 
exacerbated by or associated with substance abuse.

As the evidence does not establish that the veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor. Corroborating evidence is needed to 
support the claim for service connection, which is 
compromised in this case by the veteran's shifting accounts 
of events, people and incidents. Zarycki, 6 Vet. App. at 98; 
38 C.F.R. § 3.304. The veteran himself has not provided any 
other supporting documentation in this regard, such as lay 
statements, aside from his contentions that the stressors 
occurred in service.  

The Board notes its review of the veteran's September 2002 
Statement and the May 2005 Statement of Accredited 
Representative in Appealed Case.  However, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

While the veteran underwent treatment in service for 
depression and anxiety related headaches, there is no 
indication in the service medical records that these symptoms 
were caused by stressors related to the deaths of two of his 
friends or another individual's suicide.  Instead, the 
records attribute his anxiety to boredom and frustration from 
his job.

In sum, the Board finds that the veteran did not engage in 
combat with the enemy.  It is also noted that while he has 
detailed a number of in-service stressful events he now 
claims led to the onset of PTSD, the record provides no 
credible evidence to support the stressors he reports.  
Absent credible supporting evidence that the claimed 
stressors occurred, the regulatory criteria for a grant of 
service connection for PTSD have not been met, and the claim 
for service connection must be denied.








ORDER


Service connection for PTSD is denied.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


